 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       SUNTRUST BANKS, INC.,
 8                            Plaintiff,
 9         v.                                            C19-1481 TSZ

10     SEAKEEPER 70, LLC; JAMES A.                       MINUTE ORDER
       BIANCO; and SUE A. MASTEN,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    Plaintiff’s motion for leave to serve by mail and for an extension of time to
     effect service, docket no. 9, is GRANTED in part and DENIED in part, as follows:
15
                  (a)   The deadline for plaintiff to effect service is EXTENDED until
16          March 31, 2020; and
17                  (b)     Plaintiff’s motion is otherwise DENIED. Plaintiff has recited facts
            indicating that serving defendants James A. Bianco and Sue A. Masten proved
18          difficult in the prior, related state court action, but the fact remains that plaintiff
            was eventually able to effect service. After Bianco and Masten answered the
19          complaint in the King County Superior Court case, plaintiff chose, for unknown
            reasons, to voluntarily dismiss the state court matter. Having now refiled the
20          lawsuit here, in a different forum, plaintiff must make a stronger showing of its
            inability to effect personal service before the Court will permit plaintiff to employ
21          an alternative method (and then seek entry of default). Plaintiff has not described
            any efforts made to serve Bianco or Masten outside their respective secured
22          residential buildings or at their respective places of business. Instead, plaintiff has

23

     MINUTE ORDER - 1
 1          provided information indicating that the address at which it has attempted to serve
            Masten is no longer valid. See Decl. of Non-Service, Ex. 2 to Hurst Decl. (docket
 2          no. 9-1).

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 31st day of January, 2020.
 5
                                                     William M. McCool
 6                                                   Clerk
 7                                                   s/Karen Dews
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
